Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang in US20170358745.

Regarding Claim 1-2:  Juang teaches the creation of wavelength conversion members combined with LEDs, wherein the conversion members comprises  a nanophosphor attached to inorganic particles (See Figure 1 and paragraphs 39, 43, and 55) disposed in an optically transparent medium that can be chosen from various resins or glass (See Paragraph 64). The material of the core may be chosen from a variety of ceramic oxides including quartz, bentonite, kaolin, silicon dioxide, aluminum oxide or zinc oxide (See Paragraph 55) and may have a size from 0.1 to 30 microns (See Paragraph 39).  The nanophosphors may be associated with the outer surface of the base particle (120) and may be present at the interface between said inorganic particle and the coating material (130; See Paragraph 13). As the transparent medium (matrix) and coating layer may both be glass, said glass may be the same or different.  As the quantum dots are within pores in the core material and the glass material is used to coat the opening to said pore, the quantum dots are present in gaps between said inorganic particles and said glass material.  The indicated quantum dots (110) are viewed as being attached to an outer surface of the inorganic particle (120) of Juang and exist in a gap between said inorganic particle and a glass coating or matrix formed upon said glass coating: 

    PNG
    media_image1.png
    395
    425
    media_image1.png
    Greyscale

Thus Juang teaches materials having an overlapping range of size and compositions as those that are instantly claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claim 3:  The inorganic particles have a spherical shape (See Figure 1).

Regarding Claim 4:  The inorganic particles have pores and the composite material may further comprise nanophosphors attached to inner surfaces of the pores (See Figure 1).

Regarding Claim 5:  The inorganic particles of Juang are porous particles containing other semiconducting nanoparticles.  The particles as a whole are necessarily secondary particles by virtue of their incorporation of quantum dots.  A secondary particle in the art is generally understood to be a particle comprising more than one primary crystallites or particles.  As the particle of Juang contains multiple particles it constitutes a secondary particle as a whole.

Regarding Claim 6-7:  The nanophosphor has a size from 1-25 nm (See Paragraph 48) and may be a composition such as CdS, CdSe, CdTe, ZnS, ZNSe, ZnTe, InP, GaN, GaAs, AlN, amongst others (See Paragraph 45).  

Regarding Claim 8:  The inorganic particles are coated with a layer that is the same or different from the core component (package layer; Figure 1, item 130; See  Paragraph 56).

Regarding Claim 16:  Juang teaches that the light emitting particles may have an average size from 0.1 to 30 microns (See Paragraph 39).  This size includes the inorganic particle (item 120) the quantum dots (11) and the package layer (item 130) (See Figure 1).  The package layer is a coating on the surface of the core inorganic particle and has a thickness d20 from 0.1 to 20 nm (See Paragraph 54).  Thus the average core size is from 0.1 to 30 microns minus 2*(0.1 to 20 nm).  This range of average particle size overlaps the range instantly set forth.


Claims 10-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang as applied to claim 1 above, and further in view of Mayahara in JP2012087162.

Regarding Claim 10 and 12:  Juang teaches the creation of inorganic ceramic particles having pores, wherein the pores are infiltrated with quantum dots.  Juang teaches that these particles may be used in a light conversion composition, wherein the matrix material used in such a composition may be a glass (See above).

Juang is silent in terms of useful glass compositions for creating such a device.

However, glass compositions useful with quantum dot materials are known within the art and taught by Mayahara.  Mayahara teaches that glasses used for creating composites with quantum dots may be chosen from SnO-P2O5 based glasses having a content of SnO from 40-85 mol% with a balance of P2O5.  Mayahara teaches that such a glass is useful as its firing temperature and softening point is low such that the material of the phosphor is not degraded when it is incorporated into the glass.  Mayahara teaches an overlapping range of glass compositions in terms of Tin-Phosphate glasses.  These glasses would necessarily have the same deformation temperature as that which is claimed as they are the same composition.  Those of ordinary skill in the art would have found it obvious to use the glass of Mayahara and the means for creating the composite according to Mayahara on the basis that Juang specifically notes that glass composites may be used, but is silent as to particular glasses.  Mayahara teaches suitable glasses known in the art.  Those of ordinary skill in the art would be motivated to use the glass of Mayahara as it is engineered to have a lower firing temperature such that the phosphors are not degraded during processing.  Furthermore, Mayahara teaches that glass composites such as those taught have improved heat resistance compared to polymer composites (which are also taught by Juang). 

Regarding Claim 11:  Mayahara teaches that the conversion member is disposed as a sintered compact from the phosphor (inorganic ceramic particles containing nanophosphors of Juang) and glass powder (See Abstract).

Regarding Claim 13:  Juang in view of Mayahara teach a means for providing a wavelength conversion member wherein Juang teaches a means for providing nanophosphor attached inorganic particles by mixing a quantum dot solution (liquid comprising nanophosphors) dispersed in a dispersion medium (n-hexane) with inorganic particles having pores.  The dispersion medium is then removed by centrifugation (See Embodiment 1) to produce the nanophosphor attached inorganic particles.  Mayahara teaches that phosphors may be disposed in a glass matrix for a conversion member by providing the phosphor material and mixing the phosphor with a glass powder and firing the mixed composite (See Paragraph ~40 “The wavelength conversion member of the present invention is produced by baking a mixture containing the glass powder and inorganic nanocrystalline phosphor).  It would have been obvious to mix the phosphor of Juang with the glass powders of Mayahara as those glass powders are suitable for use with phosphors, particularly quantum dots.  Those of ordinary skill in the art would have found it obvious to combine the methods of Juang and Mayahara to produce a wavelength conversion member having improved thermal resistance.

Regarding Claim 15:  Mayahara teaches that the glass powder has an average particle diameter from 1 to 50 microns (See Paragraph “The average particle diameter D50 of […]).

Regarding Claim 17:  Juang teaches that the light emitting particles containing quantum dots may be disposed in various glass or polymeric materials in order to create an LED or other display device (See Paragraph 64).  Juang teaches that the content of quantum dots within the composite particles is in the range from 0.3 wt% to 20 wt% (See Paragraph 53).

Juang is silent in terms of the content of the particles within such a device relative to the glass or polymeric matrix material

However, Mayahara teaches that the content of quantum dots in such a device may be in the range from 0.08 to 5 wt% (See Page 3/8).    On this basis, those ordinary skill in the art would have found it obvious to provide the composite particles of Juang in an amount such that from 0.08 to 5 wt% of quantum dots were provided.  For example, where the content of quantum dots in the material of Juang was 10 wt% it would have been obvious to provide from 8 wt% to 50 wt% of these composite particles in order to provide the desired amount of quantum dots in the conversion material of Mayahara.  Thus the teachings of Juang in view of Mayahara would at least overlap the range as set forth. Those of ordinary skill in the art would have been motivated to provide a suitable amount of phosphor to such a device in order for it to function as intended. 


Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Applicant sets forth arguments over the rejection of Juang.  Applicant’s argument focuses on the claim language “nanophosphor attached to the outermost surface of the inorganic particles” and “gaps are provided between the inorganic particles and the glass matrix and the nanophosphor is located in the gaps”.  It is noted that the prior art to Juang teaches a porous particle, wherein nanophosphors are attached to the outermost surface of the particles associated with said pores.  Applicant argues that a pore is not the outermost surface of a particle.  To the contrary the pores as created and shown in the prior art form a continuous surface that is externally accessible and represent an outermost surface of the particles.  Defining a particle only by its greatest or average radius does not account for such porosity or irregular particle shapes and does not offer a complete picture of said particle surface.  Open porosity, porosity open to the surface and measurable by BET would be considered outermost surfaces, while closed porosity would be considered internal surface.  As this is the case, the examiner respectfully disagrees with applicant on their interpretation of the scope of the claim and prior art.  Applicant goes on to set forth that Juang does not suggest gaps where the phosphor particles are present, but to the contrary, a pore represents a lack of material and would represent such a gap.  Looking over applicant’s disclosure, the examiner notes paragraph 33, which states- It is possible that the inorganic particles 1 have pores (or are porous) and the nanophosphor 2 is attached to the inner surface of the pores.  It is noted that this is one aspect of the invention; however, the disclosure of this aspect of the invention may intrinsically support a limitation setting forth that the particle may also be non-porous.  The examiner sees this as one means of overcoming the prior art as Juang’s teachings necessitate such porosity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734